Citation Nr: 0727074	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-09 385	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1951 until 
December 1952.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an October 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Petersburg, Florida.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

In the present case, the Board denied entitlement to service 
connection for hypertension in an April 2006 decision.  The 
veteran submitted a motion for reconsideration in June 2006.  
That motion was initially denied by the Board in an October 
2006 communication.  However, that same correspondence noted 
that the veteran was unable to attend hearings before a 
Veterans Law Judge in October 2005 and February 2006.  On 
each occasion he provided an explanation for his inability to 
appear and requested another hearing.  Based on those 
circumstances, the Board's October 2006 correspondence 
directed that the veteran's file be returned to the RO to be 
placed on the Board's travel hearing docket.  This was 
accomplished and a hearing was conducted in January 2007.  
Accordingly, the April 2006 Board decision addressing the 
issue of entitlement to service connection for hypertension 
is vacated.


	                        
____________________________________________
	JOHN. J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


